COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS
                                             §

  AIDELI LEEANETTE JIMENEZ,                      §              No. 08-20-00003-CR

                       Appellant,                §                Appeal from the

  v.                                             §           County Court at Law No. 7

  THE STATE OF TEXAS,                            §            of El Paso County, Texas

                        State.                   §              (TC# 20170C06112)

                                            §
                                          ORDER

       The Court GRANTS the Appellant’s fifth motion for extension of time within which to file

the brief until October 3, 2020. NO FURTHER MOTIONS FOR EXTENSION OF TIME TO

FILE THE APPELLANT’S BRIEF WILL BE CONSIDERED BY THIS COURT.

       It is further ORDERED that the Hon. Eduardo Solis, the Appellant’s attorney, prepare the

Appellant’s brief and forward the same to this Court on or before October 3, 2020.

       IT IS SO ORDERED this 4th day of September, 2020.

                                                     PER CURIAM

Before Alley, C.J., Rodriguez and Palafox, JJ.